                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION

    KENNETH FOSTER ARDIS,

                               Plaintiff                            Case No. 2:18-cv-13537
                                                                    District Judge Linda V. Parker
    v.                                                              Magistrate Judge Anthony P. Patti

    ROSILYN JINDAL and JANE
    DOE,

           Defendants.
___________________________________/

         ORDER REGARDING IDENTIFICATION OF DEFENDANT NURSE
                JANE DOE and INITIAL SCHEDULING ORDER

A.            Plaintiff’s complaint names two Defendants.

              Kenneth Foster Ardis is currently incarcerated at the Michigan Department

of Corrections (MDOC) Marquette Branch Prison (MBP) in Michigan’s Upper

Peninsula.1 Ardis initiated the instant lawsuit in the Western District of Michigan

on October 1, 2018. (DE 1.) On October 25, 2018, Plaintiff filed an amended

complaint against two Defendants: (1) (Unknown) Jinhal, who is described as a

Physician Assistant at Gus Harrison Correctional Facility (ARF); and, (2) Jane

Doe, who is described as a Registered Nurse at ARF. (DE 2 ¶¶ 6-7.) Amongst the



                                                            
1
 See www.michigan.gov/corrections, “Offender Search” (last visited Apr. 8,
2019).

                                                               1 
 
factual allegations, Plaintiff further describes Jane Doe as the nurse who examined

him in late November 2017 and noticed his knees and feet but “only offered

Plaintiff Tylenol until seen by a doctor.” (DE 2 ¶ 10.)

      On November 9, 2018, Plaintiff’s case was transferred to this Court. (DE 4.)

B.    Only Defendant Jindal has appeared.

      On February 1, 2019, and again on February 4, 2019, the USMS

acknowledged receipt of documents for service of process. (DEs 16, 18.) On

February 4, 2019, Judge Parker entered an order directing service without

prepayment of costs and authorizing the United States Marshal to collect costs

after service is made. (DE 15.) Counsel has entered an unqualified appearance on

behalf of Rosilyn Jindal, P.A. (DE 20).

      Defendant Nurse Jane Doe has yet to appear, although it seems the MDOC

knows her identity. On December 19, 2018, the Attorney General entered an

appearance on behalf of Nurse Jane Doe “for the limited purpose of participating in

the Early Mediation process in the above-entitled action.” (DE 12.) On the same

day, in a motion to exclude the case from early mediation, counsel stated: “it

appears that MDOC Defendant Nurse Jane Doe has an affirmative defense which

would be dispositive of the entire matter and therefore request that this litigation be

excluded from early mediation.” (DE 13 at 1.)




                                           2 
 
        On April 3, 2019, the Court entered an order, which, in part, required the

Attorney General to inform the Court of the status of her representation of

Defendant Jane Doe. (DE 24.) On April 5, 2019, the Attorney General filed a

response, in which she explained that “no unqualified appearance will be filed until

this individual has been properly served.” (DE 25.)

C.      Plaintiff must identify Defendant Nurse Jane Doe.

        Judge Parker has referred this case to me for all pretrial proceedings. Given

the foregoing posture of this case, it is now appropriate to enter general case

management deadlines. Accordingly, no later than Monday, June 10, 2019, after

engaging in some discovery regarding identification, Plaintiff must name

Defendant Nurse Jane Doe, after which the Court will direct the USMS to attempt

service. If Plaintiff is unable to identify Defendant Nurse Jane Doe, then he risks

dismissal of his claims against this Defendant. (See Fed. R. Civ. P. 4(m).)

D.      Initial Scheduling Order

       YOU MAY RECEIVE NO FURTHER NOTICE OF THESE DATES
                  EVENT/ITEM                                  DEADLINE
    Discovery Cut-off (completion)                   Thursday, October 10, 2019




                                           3 
 
    Dispositive motion deadline (Note: If                Tuesday, November 12, 2019
    Defendants choose to proceed with what
    turns out to be an unsuccessful motion for
    dismissal based upon lack of subject matter
    jurisdiction, they will not be prohibited from
    subsequently filing one additional dispositive
    motion on the merits within the deadline
    herein established.)
    Deadline for all Motions (other than Motions               To be determined
    in Limine)
    Final Pretrial Conference                                  To be determined
    Trial                                                      To be determined

The parties are also advised of the following:

             I.   All parties are required to adhere to Judge Patti’s Practice Guidelines,
                  which can be accessed at
                  https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&j
                  udgeid=51.

            II.   Computation of time under this order and under any notice of any
                  scheduling order or notice in this cause shall be in conformity and
                  accordance with Federal Rule of Civil Procedure 6(a).

        III.      DISCOVERY. Discovery must be completed by the discovery cut-off
                  date, after which, this Court will not order discovery to take place.
                  All discovery shall be served sufficiently in advance of the discovery
                  cutoff to allow the opposing party adequate time to serve responses
                  under the Federal Rules of Civil Procedure prior to the close of
                  discovery. Parties may agree to extend the deadlines by submitting a
                  joint motion with a proposed order to the Court for consideration.
                  The extension should not affect the other scheduled dates.

        IV.       DISPOSITIVE MOTIONS. No party may file more than one motion
                  for summary judgment without obtaining leave of court.
                  In motions filed under Rule 56, the moving party shall serve and file:
                  1) any affidavits and other materials referred to in Fed. R. Civ. P.

                                               4 
 
                             56(e) and 2) a supporting memorandum of law in strict compliance
                             with E.D. Mich. LR 7.1. The motion must begin with a “Statement
                             of Material Facts” consisting of separately numbered paragraphs
                             briefly describing the material facts underlying the motion, sufficient
                             to support judgment. Proffered facts must be supported with
                             citations to the pleadings, interrogatories, admissions, depositions,
                             affidavits, or documentary exhibits. Citations should contain page
                             and line references, as appropriate.2
                             The full text of any source cited should be filed with the Court in a
                             Fact Appendix. The Fact Appendix shall contain an index, followed
                             by the tabbed exhibits. Chambers’ copies of Fact Appendices of
                             more than 20 pages must be separately bound and include a cover
                             sheet identifying the motion to which they are appended. All pages
                             from the same deposition or document should be at the same tab.
                             The Statement of Material Facts counts against the page limit for the
                             brief. No separate narrative facts section shall be permitted.
                             Likewise, a party opposing a Rule 56 Motion shall serve and file: 1)
                             any opposing affidavits and other materials referred to in Fed. R. Civ.
                             P. 56(e) and 2) a supporting memorandum of law in strict compliance
                             with E.D. Mich. LR 7.1. The response to a Rule 56 Motion must
                             begin with a “Counter-statement of Material Facts” stating which
                             facts are admitted and which are contested. The paragraph
                             numbering must correspond to moving party’s Statement of Material
                             Facts. If any of the moving party’s proffered facts are contested, the
                             non-moving party must explain the basis for the factual
                             disagreement, referencing and citing record evidence.3 Any
                                                            
    2
        Examples of movant’s separate material factual statements:
              1. Plaintiff Jones worked for ABC Corp. in an at-will position from 1999
              until his termination in 2005. (DE 34-7 at 10.)


              25. ABC Forp. Human Resources Director Smith testified that the only
              reason Jones was terminated was repeated tardiness. (DE 34-9 at 32.)    

 
    3
        Examples of non-movant’s corresponding factual statements:

                                                               5 
 
                             proffered fact in the movant’s Statement of Material Facts that is not
                             specifically contested will, for the purpose of the motion, be deemed
                             admitted. In similar form, the counter- statement may also include
                             additional facts, disputed or undisputed, that require a denial of the
                             motion.
                             Counsel are discouraged from employing elaborate boilerplate
                             recitations of the summary judgment standard or lengthy string
                             citations in support of well-established legal principles. Instead,
                             counsel should focus their analysis on a few well-chosen cases,
                             preferably recent and from controlling courts. Counsel are
                             encouraged to supply the Court with copies of their main cases, with
                             the relevant passages highlighted and tabbed. Where unpublished
                             opinions or opinions published only in a specialty reporter are cited,
                             copies of these cases must be submitted with the briefs.

                V.           ORAL ARGUMENT ON MOTIONS. Parties who do not respond to
                             motions in a timely fashion may not be permitted to argue before the
                             Court during oral argument.

              VI.            ADDITIONAL INFORMATION FOR PRO SE LITIGANTS.

                             a.             Neither party is allowed to engage in ex parte communication
                                            with Judge Patti or his staff. This means that every time the
                                            parties engage with Judge Patti or his staff, it must be done by
                                            filing documents in the ECF system or by submitting the
                                            documents to the Clerk’s Office. Judge Patti will not accept
                                            letters or other documents that have not either been filed in the
                                            ECF system or submitted to the Clerk’s Office.

                                                            
              1. Plaintiff admits that he worked for ABC Corp. in an at-will position, but
              the commencement of employment was in 1997. (DE 34-7 at 12.)

              25. Plaintiff admits that Human Resources Director Smith testified at page 5
              that Jones was terminated for tardiness, however Smith also agreed that he
              said in an email to ABC Corp. Vice President Brown that Jones should
              “move out” since he was “getting along in years.” (DE 34-9 at 14.)
 

                                                                  6 
 
             b.    Along the same lines, parties should generally not call
                   chambers, unless the other party is also on the line.

             c.    Parties should ONLY come to Judge Patti’s chambers when
                   there is a scheduled event. You will receive notice of scheduled
                   events in the ECF system or through regular mail. Judge Patti
                   will not hold unscheduled meetings or conferences.

             d.    No one in the courthouse can provide you with legal advice,
                   including Judge Patti, his staff, Clerk’s Office staff, or another
                   party’s attorney. If you need the assistance of an attorney, you
                   must retain one on your own.

             e.    You are required to follow the Federal Rules of Civil Procedure
                   and the Eastern District of Michigan Local Rules throughout
                   the litigation process. The rules, and additional help for pro se
                   litigants, can be accessed online via
                   https://www.mied.uscourts.gov/index.cfm?pageFunction=proSe
                   .

      IT IS SO ORDERED.

Dated: April 9, 2019                   s/Anthony P. Patti

                                       ANTHONY P. PATTI
                                       UNITED STATES MAGISTRATE JUDGE

                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on April 9, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                          7 
 
